Case 0:19-cv-60557-RKA Document 131 Entered on FLSD Docket 02/09/2021 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 19-60557-CIV-ALTMAN/Hunt

  A&E ADVENTURES LLC,

            Plaintiff,
  v.

  INTERCARD, INC.,

        Defendant.
  ________________________/

                                                   ORDER

            This case is set for trial during the Court’s two-week trial calendar beginning on June 7, 2021.

  Counsel for all parties shall also appear at a calendar call at 1:45 p.m. on June 1, 2021. Unless

  instructed otherwise by subsequent order, the trial and all other proceedings in this case shall be

  conducted in Courtroom 207A at the U.S. Courthouse, 299 E. Broward Boulevard, Fort Lauderdale,

  Florida. 1

            DONE AND ORDERED in Fort Lauderdale, Florida this 8th day of February 2021.




                                                              ________________________________
                                                              ROY K. ALTMAN
                                                              UNITED STATES DISTRICT JUDGE
  cc:       counsel of record




  1
      The Court’s prior Scheduling Orders shall remain in effect to the extent not addressed by this Order.
